Citation Nr: 0332981	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  01-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disability(ies).  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
tremors.  

3.  Entitlement to an increased (compensable) rating for 
tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1963 to 
September 1967, and from December 1990 to May 1991.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of May 2000, February 2002, and 
November 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In those decisions, respectively, the veteran 
appealed the denial of service connection for a psychiatric 
disorder to include an adjustment disorder and PTSD, an 
initial noncompensable disability rating for the grant of 
service connection for tremors, and the denial for service 
connection for erectile dysfunction.  

By way of history, in a March 1999 rating decision, the RO 
denied service connection for tremors, parotid gland tumor, 
hearing loss and hypertension.  It granted service connection 
for a right hand disorder and awarded a noncompensable 
rating.   The veteran filed a notice of disagreement and the 
RO issued a statement of the case in July 1999.  A 
substantive appeal was submitted only as to the issues 
pertaining to service connection for tremors and hearing 
loss.  The issues with respect to parotid gland tumor, 
hypertension, and a right hand disorder have not been 
certified to the Board.  VA has taken no actions that would 
lead the veteran to believe that these issues are on appeal.  
Therefore, the Board does not have jurisdiction to decide the 
issues.  VAOGCPREC 09-99; 64 Fed. Reg. 52,376 (1999) (holding 
that the Board has jurisdiction to determine in the first 
instance that a substantive appeal has not been filed, but 
must provide prior notice when the issue is certified for 
appeal or the appellant is other wise lead to believe that 
the issue is on appeal).

In a December 2000 Board decision, the veteran's claims for 
service connection for tremors and hearing loss were remanded 
to the RO.  In March 2001, the RO granted service connection 
for hearing loss and awarded a noncompensable disability 
rating.  The benefit sought has therefore been granted and 
the veteran has not appealed the initial disability rating.  
Thus, the issue is no longer in appellate status.  

In February 2001, the veteran withdrew his request for a 
travel board hearing.  

In March 2002, the RO granted service connection for 
head/neck tremors and awarded a noncompensable disability 
rating.  The veteran appealed that decision.  

The RO has adjudicated, and the veteran perfected for appeal, 
two separate claims for service connection for a psychiatric 
disorder.  These are service connection for an adjustment 
disorder with anxiety features to include PTSD, as well as 
service connection for an anxiety disorder claimed as 
secondary to the service-connected tremors.  The Board has 
condensed both issues into one, as noted on the cover page of 
this decision.  In this respect, the underlying claim remains 
service connection for an acquired psychiatric disorder, 
although claimed under two different theories of entitlement.  

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law in November 
2000, during the course of this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

VA is required to provide notice to claimants of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
In March 2002, the RO attempted to provide this notice in 
accordance with the provisions of 38 C.F.R. § 3.159(b) 
(2003).  However, that regulation was invalidated because it 
limited the time for submitting necessary evidence to 30 days 
rather than the statutorily required period of one year.  See 
38 U.S.C.A. § 5103(b) (West 2002); Paralyzed Veterans of 
America (PVA) v.  Secretary of Veterans Affairs (Secretary), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

As additional development of the claims on appeal is 
warranted, as explained below, the Board finds that the RO 
should give the veteran another opportunity to furnish 
information and/or evidence pertinent to any of the claims on 
appeal take this opportunity to inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested.  See Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs (Secretary), No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the required notice, the RO must attempt to obtain 
and associate with the claims file evidence from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 159 (2003).

As regards treatment from specific medical providers 
identified in the record, the Board notes that, in a January 
2001 statement, Paul Frye, M.D., notes that he had been 
treating the veteran for anxiety since September 2000.  Dr. 
Frye additionally noted that the veteran's anxiety disorder 
worsened in 1991, and that the first evidence of an anxiety 
disorder appeared in the latter 1960's following the 
veteran's service in Vietnam.  Medical records from Dr. Frye 
are not associated with the claims file.   

In April 2002, the veteran submitted to the RO a VA Form 21-
4142 (Authorization and Consent to Release Information to 
VA), in which it was noted that the veteran had been a 
patient since 1982 of Dr. Ronald Gold of Gold, Kochik and 
Associates.  It was also reported that the veteran had 
received treatment in June 2000 and May 2001 for head tremors 
and erectile dysfunction.  Later that month, the veteran 
submitted a statement from Dr. Kochik summarizing the 
veteran's treatment in June 2000 and May 2001.  

In a June 2002 statement, the veteran reported that Dr. Susan 
Baser, M.D, had treated him that day for his tremor 
disability.  The claims file does not reflect records from 
Dr. Baser subsequent to August 2000.  In October 2002 the 
veteran was contacted by the RO and asked whether he still 
wished the RO to obtain medical records from Dr. Gold.  No 
response from the veteran was received.  

The Board notes that the duty to assist includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See  38 U.S.C.A § 5103A(a),(b).  Therefore, the RO 
should undertake appropriate action to attempt to obtain the 
veteran's treatment records from Drs. Frye, Baser, and Gold.  

Additionally, the VCAA requires that VA afford the claimant 
an examination or obtain a medical opinion when there is a 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d).  VA examinations of the 
veteran in December 1999 and November 2002 reflect diagnoses 
of adjustment disorder with anxiety features.  The record 
does not reflect a diagnosis for PTSD.  Both examiners appear 
to report that the veteran's psychiatric disability is 
related to his ongoing changes in physical functioning.  It 
is not apparent, however, to what extent the veteran's 
service-connected disabilities have, if any, on his 
psychiatric disorder.  

Disability, which is proximately due to, or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The Court has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

As such, the Board believes that additional development is 
necessary with respect to the veteran's claim for service 
connection for a psychiatric disorder is warranted.  After 
associating with the claims file all outstanding records of 
pertinent medical treatment, the RO should attempt to obtain 
a supplemental medical opinion, or, if necessary, a new 
medical opinion, addressing the question of the etiology of 
any current psychiatric disability.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following:

1.  The RO should take the appropriate 
steps to secure copies of the veteran's 
treatment records from Susan Baser, M.D., 
for the period since August 2000, and 
from Paul Frye, M.D., and Ronald Gold, 
M.D.  If, after making reasonable efforts 
to obtain any records the RO is unable to 
secure same, the RO should notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should request that the 
veteran identify any additional sources 
of medical treatment for the disabilities 
at issue.  The RO's letter should request 
that he provide sufficient information 
and, if necessary, authorization, to 
enable it to obtain any pertinent medical 
treatment records not currently of 
record.  The RO's letter should clearly 
explain that the veteran has a full one-
year period for response (unless this 
right is waived in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should make arrangements for R. 
Korchynsky, Ph.D., the examiner that 
conducted the veteran's November 2002 
examination at the University Drive VA 
Medical Center in Pittsburgh, to review 
the claims file and provide an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disability is (a) medically 
related to service, or (b) was caused or 
is aggravated by any service-connected 
disability(ies).  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth in a printed 
(typewritten) report..  
If Dr. Korchynsky is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the veteran to undergo 
such examination, and request that the 
examiner respond to the questions raised 
above.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent legal evidence 
and authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




